Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 3/3/20 has been considered.
Drawings
The drawings are objected to because the reference numbers “41” and “42” and features representative of these numbers as used in the specification are not depicted.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014-102658A (Aisin) in view of JP2015-01825A (Taiyo) each cited by applicant in the IDS filed 3/3/20).
Re claim 1:  Aisin teaches in an navigation environment a touch input device, touch panels (2, 3) that can by located on each side of a steering wheel (figure 2) that include touch input part(s) (11) that forms a tabular panel (touchpad) to be touch operated and an actuator (12) causing vibration to the panel (paragraph [0033]); and a control unit (ECU (15)) that controls at least one of driving of the actuator such that the panel vibrates (paragraph [0033]) and a panel vibration at an audible band ( 250 Hz – 2 KHz, paragraph [0033]). Aisin however does not teach that the sound is emitted by the panel toward an ear of a user of the occupant of the vehicle.  Taiyo teaches in the same environment of navigation systems that touch panels can vibrate and provide sound to a user (paragraph [0022]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the touch panel(s) as taught by Aisin, with other known panels, specifically that as taught by Taiyo to predictably provide not only haptic functions to a user in the form of vibrations but additionally audible sounds to a user, which when placed at locations depicted in figure 2 of Aisin at each side of a steering wheel would additionally provide an inherent three dimensional audio sound to the occupant of the vehicle (driver of the vehicle located behind the steering wheel).  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 2: see elements (2, 3) in figure 2 of Aisin
Re claim 3:  there is no specifics of the warning (tone/sound) as set forth and therefor is satisfied by the sounds that are produced in the teaching of Taiyo 
Re claim 4: note paragraphs [0024, 0026] of Taiyo in which sine-wave drive signal(s) are used.
Re claim 5: note that in Taiyo audible sound signals are formed by the driving of the vibration element (40) by a drive circuit (not shown), paragraph [0022].
Re claim 6: note on Aisin (figure 2) there is at least two input touch panels (2, 3) which when replaced by similar touch inputs taught by Taiyo would achieve a three-dimensional audio image due to the locations of such input devices on each side of the steering wheel with an occupant driver sitting in front of the wheel.
Re claim 7: Note the locations of the touch panels (2, 3) on the steering wheel in Aisin.  At these locations a center line (image line passing from top center of the wheel to bottom center of wheel with the panels located across the center line (one on each side of the center line) 
Re claim 8: with the panels located with respect to a center line as discussed above with respect to claim 7and a driving occupant (person) located in front of the steering wheel; one of the panels (located on the left side of the wheel) would have an increase directivity to the left ear of the person since it is closest to the left ear of the person and the other  of the panels (located on the right side of the wheel) would have an increase directivity to the right ear of the person since it is closest to the right ear of the person 
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed input device including in combination the features provided by claims 6/1 that additionally include the specifics of the phase shift means and adding means operating as set forth in claim 9 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 10 depend upon those features of claim 9/6/1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bosch et al. and Tanaka are cited for teaching sensor arrangement on each side of a steering wheel but does not teach that vibrations are made in an audible band.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        1/12/22